DETAILED ACTION
NON-FINAL REJECTION
The Application Data Sheet filed 5 April 2021 corrects the continuity information for this application, however Patentee did not request a corrected filing receipt as advised in the prior office action.  
The applicant should request a corrected filing receipt.

Status of the Claims
Original claims 1-45 from US Patent Nos. 7,704,372 (hereafter “The ‘372 Patent”) and RE46,862 have been canceled.
New claims 46-67 are proposed to be added by present reissue continuation. 

Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  37 CFR 1.175 states that the declaration must "specifically identify at least one error pursuant to 35 U.S.C. 251."  MPEP 1414 (II) C further states the following:
It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.

(Emphasis added)

The declaration states the belief that the patentee claimed more or less than he had the right to claim in the patent.  A supplemental statement explains that patent claims 1 and 16 fail to claim a concept disclosed in the patent specification.  
The unclaimed concept is broader in scope than the two protection steps claimed by patent claim 16.  The intent to broaden the ‘372 Patent is not explicitly stated in the declaration or other filings. If the patentee claimed less in patent claim 16 than he had a right to claim in the patent, the error should be stated as such and it should be clear that the reissue claims intend to broaden the patent claims.
The declaration further states that it was an error in the RE46,862 Patent to not retain original claims 20-26 from the ‘372 Patent in the RE46,862 Patent.  This would be an error in the RE 46,862 Patent, not an error in the ‘372 Patent. 

Claim Rejections - 35 USC § 251
Claims 46-67 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251. See 37 CFR 1.175. The nature of the defect is set forth above.

Claims 56-67 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application 
A broadening reissue application must be applied for by all of the inventors (patentees), that is, the original reissue oath/declaration must be signed by all of the inventors. See MPEP § 1414. If a supplemental oath/declaration in a broadening reissue application is subsequently needed in the application in order to fulfill the requirements of 37 CFR 1.175, the supplemental reissue oath/declaration must be signed by all of the inventors. In re Hayes, 53 USPQ2d 1222, 1224 (Comm’r Pat. 1999) (“37 CFR 1.175(b)(1), taken in conjunction with Section 1.172, requires a supplemental declaration be signed by all of the inventors. This is because all oaths or declarations necessary to fulfill the rule requirements in a reissue application are taken together collectively as a single oath or declaration. Thus, each oath and declaration must bear the appropriate signatures of all the inventors.”).
If a joint inventor refuses or cannot be found or reached to sign a supplemental oath/declaration, a supplemental oath/declaration listing all the inventors, and signed by all the available inventors may be filed provided it is accompanied by a petition under 37 CFR 1.183 along with the petition fee, requesting waiver of the signature requirement of the nonsigning inventor (see MPEP 1414.03(II)(C)
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  
New claim 56 excludes the power supply arrangement of patent claim 16.  New claim 56 encompasses methods using no isolated power supply and lacking the connections specified by patented claim 16.  Those methods would infringe on new claim 56 but would not infringe on patented claim 16.  Therefore, claim 56 is broader than patented claim 16.

Claims 56-67 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:

(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

As to step 1, new claim 56 is broader than patent claim 16 in that it lacks a power supply and connection steps, voltage generation steps and isolation of the power supply from the environment.  Claim 56 is broader than patented claim 16 when the infringement test is applied as described above.
As to step 2, the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.  The ‘372 Patent resulted from the 11/587647 application.  In an amendment filed October 22, 2009 within the 11/587647 application, the patentee added to independent method claim 20: “generating a voltage between two sections of a power supply”, and “electrically connecting the sacrificial anode…with the power supply”, and “the voltage generated by the power supply is no longer present….galvanic voltage between the sacrificial anode and the metal.”  Patentee further argued that the prior art did not disclose or suggest the first and second method steps as defined in the amendment.  The Patent Examiner then allowed claim 20 and stated that the prior art fails to teach or suggest a method containing the details of the amended claim 20’s first and second method steps on December 28, 2009.  The 11/587647 application issued as the ‘372 Patent on April 27, 2010.
As to step 3, MPEP 1412.02 (I) (c) states that “if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant and that were argued by applicant to distinguish over the prior art are entirely eliminated from claim 56 in the reissue application.  Claim 56 has not been narrowed in the aspect of the surrender generating limitations because the aspect is missing from the claim. 
See above for the three step test applied to new claim 56.  Claims 57-67 are likewise broader in the same aspects as claim 56 than the method claims canceled and amended to avoid the prior art in US Application no. 11/587,647 from which the ‘327 Patent issued.  Therefore, claims 57-67 fail the first two steps of the recapture test.  The third step is detailed for claims 57-67 as follows.
With regard to new claim 57, the creation of a higher than normal potential difference in the first step is still broader than the voltage generating aspect in the amended claim 20 in that it omits the power supply or the “cell” of the un-amended claim 20.   Claim 57 is narrower in no respects and thus fails the third step of the recapture test.
With regard to new claim 58, the inclusion of an electrolytic cell makes the claim narrower than the power supply of patent claim 16 or un-amended claim 20 but still broader in the lack of active method steps for connecting.  Claim 58 is not materially narrowed in the aspect of the surrendered subject matter and thus fails the third step of the recapture test.

With regard to new claim 60, the inclusion of an activator does not materially narrow the claim in the aspect of the surrendered subject matter and claim 60 thus fails the third step of the recapture test.  
With regard to claims 61 and 62, the limitation of the pH of the activator does not materially narrow the claim in the aspect of the surrendered subject matter.  Claims 61 and 62 fail the third step of the recapture test. 
With regard to claim 63, the provision of the activator in a porous material near the sacrificial anode does not materially narrow the claim in the aspect of the surrendered subject matter and claim 63 thus fails the third step of the recapture test.  
With regard to claim 64, the choice of zinc or zinc alloy for the sacrificial anode does not materially narrow the claim in the aspect of the surrendered subject matter and claim 64 thus fails the third step of the recapture test.  
With regard to claim 65, the choice of steel for the metal section does not materially narrow the claim in the aspect of the surrendered subject matter and claim 65 thus fails the third step of the recapture test.  
With regard to claim 66, pre-cast nature of the encapsulating material does not materially narrow the claim in the aspect of the surrendered subject matter and claim 66 thus fails the third step of the recapture test.  
With regard to claim 67, provision of encapsulating material around the sacrificial anode as the sacrificial anode is located at its intended position in the concrete or 
Claims 56-67 fail the three step test for recapture and are therefore rejected as containing improperly recaptured subject material.

Drawings
In the previous office action, the drawings were objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a conductor 14 is soldered to the negative terminal of the cell.” (see col. 6, lines 40-41 of the ‘372 Patent).  One replacement sheet for figures 2 and 3 was submitted, but no marked up copy was provided. Complete instructions for correcting the drawings can be found in pages 11 and 12 of the Non Final Office Action mailed 5 October 2020. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-26 of U.S. Patent No. RE46,862 .


Claims 56, 57 and 59-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-45 of U.S. Patent No. RE46,862 .
Claims 37-45 of RE46,862 recite methods for sacrificial cathodic protection using a first step to passivate a steel member and a second subsequent step to continue protecting the steel by galvanic corrosion. With regard to claims 56 and 57, claim 37 of RE46,862 anticipates the first and second steps claimed as well as the generation of a high potential difference (aka voltage) in the first step which is higher than the natural potential difference between the steel and a sacrificial anode.  Likewise, claim 59 is anticipated by claim 38 of RE46,862.  Claims 60-67 are anticipated by claims 39-45 RE46,862 for the same reasons.


Claim Rejections - 35 USC § 102


Claims 56-58 and 65-67 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Harco (EP 0 085 582 A1).
With regard to claim 56, Harco teaches methods of cathodic protection of steel reinforcements in concrete in which a current from reference cells is applied between the reinforcements and a sacrificial anode (see page 2, lines 24-33; page 4, lines 1-22; page 18, line 7 to page 20, line 18).  Furthermore, the current is removed after one week and potential differences are measured which indicate continued cathodic protection of the reinforcements (see page 20, lines 19-26).  
With regard to claim 57, Harco’s figure 6 illustrates the high potential difference while reference cells are connected compared to the lower potential difference when the system was turned off.
With regard to claim 58, the reference cells taught by Harco are silver – silver chloride cells (see page 18, lines 7-9).
With regard to claim 65, the reinforcements discussed above are steel (see page 2, lines 24-33)
With regard to claim 66, pourable conductive concrete is taught by Harco to overlay or encapsulate the sacrificial anode (see paragraph bridging pages 17 and 18 in Harco).
With regard to claim 67, the pourable conductive concrete discussed above is provided in an actual bridge deck section (see page 17, lines 15-26).

Claim Rejections - 35 USC § 103


Claims 59-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harco in view of Huang (US 5,650,060).
With regard to claim 59, Harco teaches methods of sacrificial cathodic protection as discussed above, but does not teach providing a porous material at the sacrificial anode absorbing corrosion products.  Huang teaches the provision of ionically conductive agents to prevent the passivation of sacrificial anodes (see abstract).  Ion selective membranes are discussed which conduct any ions except hydroxide and hydrogen ions (see col. 8, lines 1-62). Huang also uses impressed current from a power supply (see col. 9, lines 48-61 and col. 10, lines 18-28).  As such, the Huang membrane absorbs the ion products of the corrosion of the sacrificial anode.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to provide the membranes of Huang in the methods of Harco because Huang teaches that they would have increased the lifetime of sacrificial anodes like those used by Harco.
With regard to claim 60, Harco teaches particular concrete mixtures to place around the sacrificial anode, but they are not used as an 'activator' per se.  Huang's ionically conductive agents ensure continued corrosion of the sacrificial anode as discussed above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to expect the Huang ionically conductive agents to serve as an activator in Harco because they are designed to provide the conditions for continued anode activity, as discussed above.
With regard to claims 61 and 62, Huang's ionically conductive membrane embodiment is designed to inhibit the passivation of zinc at pH 13 (see col. 8, lines 23-
With regard to claim 63, Huang’s disclosure discussed above would be considered an ‘activator' in a porous material by the porosity of the membrane to ionic products of corrosion. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to expect the Huang ionically conductive agents to serve as an activator in Harco because they are designed to provide the conditions for continued anode activity, as discussed above.
With regard to claim 64, the sacrificial anodes discussed above are zinc.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use zinc anodes in Harco because zinc is a commonly known metal choice for sacrificial anodes, as taught by Huang.

Response to Arguments
Patentee’s arguments filed 5 April 2021 have been fully considered but they are not persuasive.
Patentee argues that claims 56 does not improperly recapture subject matter previously surrendered (see pages 5 to 6 of remarks).  The reasoning presented is that no claim containing the two method steps of claim 56 was ever presented in the examination of the parent application.  The two method steps in question are:
-a- In a first step creating a high initial current between the metal section and a sacrificial anode which is used to passivate the metal section; 

-b- and subsequent to the first step the sacrificial anode remains active and continues to provide cathodic protection. 

This statement will be understood to mean that the examination which concluded with the issuance of the ‘372 Patent was “the parent application” since the examination of the parent reissue application 13/456929 contained those exact method steps in claim 28. When claim 28 and its dependent claims was canceled, the recapture rejections of 13/456929 were withdrawn and the RE46862 Patent issued. The Patentee continues by alleging “that the limitations contained in original claim 20 and in the amended claim 20 were entirely different from a and b above.”  (amended claim 20 issued as patent claim 16 in the ‘376 Patent).  This is not found convincing because the method steps of claim 56 are a less specific (hence broader) statement of the first and second “protection” steps of amended claim 20.  When claim 20 was amended to make it allowable over the prior art, it was narrowed and the difference between the amended claim scope and the original claim scope became the surrendered breadth.  This was determined in the analysis of step two in the three-step test for recapture outlined in the rejection above.
Patentee’s statement that no claim containing steps a and b has ever been presented appears to be an attempt to argue that claim 56 contains Overlooked Aspects. As set forth in MPEP 1412.01 II: 
“Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application.  For example, if all the claims were drawn to species A 
The Overlooked Aspects inquiry can only overcome the recapture rule if the reissue claims are directed to a separate invention, embodiment or species that was never covered by the claims in the original application.  In the instant case, the original method claim 20 was so broad that it covered both the aspects of amended claim 20 and the aspects of reissue claim 56. Further, those claimed aspects are not separate embodiments.
While Patentee characterizes claim 56 to be an entirely new method, a review of the prosecution history of the ‘376 Patent indicates otherwise.  When claim 20 was amended in the filings of 22 October 2009, applicant found support for the first protection step in Page 3, lines 9-14 of the specification.  This portion of text was reproduced in col. 2, lines 20-27 of the ‘376 Patent.  Applicant also pointed to page 4, lines 10-12 of the specification to provide support for the second protection step and that portion of text was reproduced in col. 2, lines 54-57 of the ‘376 Patent.  (see remarks filed 22 October 2009, page 10).
In the current reissue application, Patentee has found support for the first step of claim 56 (“step a” above) in col. 2, lines 40-44 of the ‘376 Patent.  This description of a high initial current appears in the summary of the invention in the same narrative as the description supporting the first protection step of amended claim 20.  Patentee also points to col. 2, lines 54-57 to provide support for the second step (“step b” above) of claim 56 which is the same passage used to support the second protection step of amended claim 20 in the prior examination.  In summary, the supportive disclosures 
In a similar review of the prosecution history for RE46862, Patentee’s response to the recapture rejection of claims 28-39 argues on page 7: 
“The Examiner objects that claim 28 includes re-captured material in view of amendments made in the Prosecution in the paper filed October 22 2009. It will be noted that the arguments presented in that paper in support of claim 20 (now 16) related solely to the first and second steps. 
Newly presented claim 28 include the same two steps expressly as stated in the specification. The invention of claim 28 is therefore the SAME invention as was stated to be novel and patentable in the remarks of the above paper. 
With regard to the features of "generating a voltage" and electrically connecting", these features were not added into claim 20 but were merely re-worded explanations of the features already present in claim 20. 
It is submitted therefore that claim 28 does not fail the re-capture test as alleged.” (see 13/456929 remarks filed 25 April 2016, emphasis added)

Therefore, Patentee’s arguments in the current reissue continuation are directly contradictory to those of the parent reissue application.  The prosecution histories of the ‘376 Patent and RE46862 confirm that claim 56 is directed to the same invention that was covered by the claims previously examined. 
Patentee’s arguments also state that “Neither of the combinations provided by the original clam 20 nor the amended claim 1 have anything to do with the NEW combination of features now presented in new claim 56.”  Patentee has provided no explanation of why the combination of features from claim 56 should be considered new.  In a comparison of original claim 20 to reissue claim 56, the difference is found in 
On pages 7-8 of the remarks filed 5 April 2021, Patentee argues that claim 56 contains six distinguishing features not found in the prior art and suggests that they were not previously examined. As noted above, claim 56 was presented as claim 28 in the earlier filed reissue application 13/456929 which is the parent reissue application to this continuing reissue application (see claim amendments filed 5 March 2015).  Claim 28 was rejected over Harco on 24 April 2015 and again on 30 August 2016 in response to Patentee’s arguments of 25 April 2016.  The features of claim 56 were presented before and rejected over the same prior art as that which is now applied.  The difference at present is that Patentee identifies the six allegedly distinguishing features as follows:
-a- there is a first step and a time subsequent to the first step; 
-b- In the first step a high initial current is created; 
-c-- the current is between the metal section and a sacrificial anode; 
-d- the current acts to passivate the metal section; 
-e- subsequent to the first step the sacrificial anode remains active; 
-f- the sacrificial anode continues to provide cathodic protection. 

This is a new argument not presented before in the prosecution of claim 28.  It is not found convincing. Harco teaches feature “–a-“, namely a first step and a time subsequent to the first step in page 20, lines 19-21: “The system remained under the 
Harco further teaches feature “-b-“, namely in the first step a high initial current is created in page 20, lines 24-25: “Figure 6 shows the depolarization characteristics detected by the embedded reference cells.” The meaning of “high initial current” was clarified in the remarks filed 25 April 2016 in the previous reissue application (see page 7): “…it is submitted that this term clearly means that the current is higher in the first step than in the second step where the protection is only maintained”.  Therefore any current in Harco higher than the current created when Harco’s system was turned off meets the criteria for a “high initial current.  Furthermore, the meaning of “high initial current” is defined as generated by a potential difference in claim 57 such that Harco’s potential curves are directly related to generated current.
With regard to “-c- the current is between the metal section and a sacrificial anode “, the central premise of the cathodic protection (aka “CP”) system of Harco is to create currents between rebar and anodes (again see page 2, lines 24-33).  Figures 1A-1C show relative locations of anodes 18 and reinforcing steel members 14 (aka “rebar”) in a section of road or bridge.  Deterioration of anode material was known in the art as shown in Harco’s figure 2 despite Harco’s failure to invoke the word ‘sacrificial’.  In addition, the combined teachings of Harco and Huang are directed at extending the lifetime of sacrificial anode materials. 
Patentee’s statement of “-d- the current acts to passivate the metal section” is inaccurate.  Claim 56 does not state that the current acts to passivate the metal section.  Claim 56 instead states that “In a first step creating a high initial current between the may be in an active corrosion state or may be in new concrete.” (emphasis added, col. 2, lines 40-44).   Harco clearly teaches that the initial current is created when its system is “on”. Harco does not need to teach that the reinforcing steel described therein is passivated considering that claim 56 and its supporting disclosure only suggests that passivation was possible if the metal happens to be in an active corrosion state or is in new concrete.  Furthermore, since no specific minimum level of passivation is required in the claim or in the specification, any amount of passivation may be enough to satisfy a possible future effect of the high initial current creation step. 
Patentee’s “-e- subsequent to the first step the sacrificial anode remains active;” was addressed in the anticipation rejection over Harco previously.  The measured potential after the Harco system was turned “off” in figure 6 indicates activity of the anode over at least 64 hours.  Claim 56 does not require that the anode remains active for a specified minimum amount of time.  
Consequently, if the anode remains active, then “-f- the sacrificial anode continues to provide cathodic protection.” would necessarily be true because providing 


Continuing Obligation
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent Nos. 7704372 and RE46862 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
Claims 46-56 would be allowable if issues with the Reissue Declaration are resolved and terminal disclaimers are filed. These claims represent originally patented independent claim 16 narrowed by limitations from originally patented dependent claims 20, 25 and 26.
The prior art rejections of claims 46-67 have been modified from the last office action and this action is NOT FINAL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194.  The examiner can normally be reached on 8:00am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sean E Vincent/Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/Carlos N Lopez/
Patent Reexam Specialist, Art Unit 3991                  

/Jean C. Witz/Supervisory Patent Examiner, Art Unit 3991